Citation Nr: 0113757	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  The veteran was a prisoner of war in Germany 
from December 1944 to May 1945.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

By rating action in June 2000, the veteran was found 
incompetent and the appellant is the veteran's spouse and 
appointed fiduciary.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities will be addressed in the Remand portion of the 
Decision.


FINDING OF FACT

The evidence does not show that the veteran currently suffers 
from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  However, 
by virtue of the Statement of the Case, the appellant has 
been given notice of the evidence necessary to support the 
claim.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  In this 
regard, the Board notes that the January 1999 Application for 
Compensation or Pension identified treatment records related 
to diabetes, Parkinson's disease, a right foot amputation and 
left leg ulcer, dated from 1986 to 1996.  A private doctor's 
statement was submitted with that application.  In February 
1999, the RO requested that the veteran submit a statement 
from his personal physician.  He was also requested to 
identify each doctor or medical facility who had treated him 
regularly and submit an authorization for release of medical 
records so that the RO could obtain the records.  While the 
RO has not attempted to obtain the private medical records 
identified on the veteran's application, the Board finds that 
those records are not relevant records for purposes of this 
appeal.  None of the records identified pertain to the 
claimed PTSD.  Therefore, those records have no relevance to 
the appellant's claims.  A review of the record by the Board 
at this time shows that the veteran has been afforded VA 
examinations in connection with the claim.  The appellant has 
not identified any additional evidence pertaining to the 
claim.  The Board finds that no further assistance in 
developing the facts pertinent to the claim is required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2000).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the  contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the instant case, the evidence does not show that the 
veteran currently has a diagnosis of PTSD.  On the contrary, 
a December 1999 VA psychiatric examination report shows that 
the diagnosis was cognitive disorder, NOS, rule out dementia 
secondary to Parkinson's disease.  The examiner stated that 
the veteran did not endorse any symptoms of PTSD, either 
spontaneously or on direct questioning.  It was noted that 
the veteran's wife was present for the interview and agreed.  
It was indicated that he had been successful in his marriage 
and his career, despite his experience as a prisoner of war.  
A February 2000 VA Prisoner of War Protocol examination does 
not show a diagnosis of PTSD.  Accordingly, the Board finds 
that, based on the medical and clinical evidence, a current 
diagnosis of PTSD is not shown.

The appellant has asserted that the VA examination regarding 
PTSD was inadequate and that the examiner did not ask the 
veteran about his trouble with nightmares and flashbacks from 
his POW experience.  The December 1999 VA psychiatric 
examination report shows, however, that the examiner 
discussed nightmares and flashbacks during the course of the 
examination.  The examiner indicated that the veteran denied 
experiencing nightmares about his prisoner of war time.  It 
was noted that he did not endorse flashbacks, any avoidant 
behavior, social isolation or heightened awareness to 
stimuli.  

The Board notes the contentions that the veteran developed 
PTSD resulting from his active military service, and in 
particular his experiences as a prisoner of war during World 
War II.  The record reflects that the veteran was an 
anesthesiologist prior to his retirement in 1988 and that his 
wife is a nurse.  While each is medically trained, there is 
no evidence showing that either the appellant or the veteran 
had training in psychology or psychiatry.  The medical 
evidence does not show that the veteran has a current 
diagnosis of PTSD.  As previously stated, the regulations 
require evidence of a diagnosis of PTSD, established by 
medical evidence.  38 C.F.R. § 3.304 (f) (2000).  In light of 
the medical evidence of record, the Board must find that the 
opinions of the appellant and the veteran with regard to the 
claimed PTSD are not probative medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Black v. 
Brown, 10 Vet. App. 279 (1997).  The Board finds that in the 
absence of a current diagnosis of PTSD, the preponderance of 
the evidence weighs against the claim.  The Board must 
accordingly find that the claim must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran claims that he is unable to work due to his 
service-connected disabilities and that a total rating based 
on individual unemployability is warranted.  Service 
connection is currently in effect for arteriosclerotic heart 
disease, rated as 30 percent disabling; residuals of cold 
injury of the left lower extremity, rated as 30 percent 
disabling; and peripheral neuropathy of the left lower 
extremity, rated as 10 percent disabling. 

A December 1998 private doctor's statement indicates that the 
veteran has diagnoses of Parkinson's disease, diabetes 
mellitus, status post cerebrovascular accident (CVA) with 
left hemiparesis, status post right below-knee amputation.

In light of the findings shown on the February 2000 VA 
cardiology examination and the December 1998 private doctor's 
statement, the Board is of the opinion that the issue of 
entitlement to service connection for residuals of a CVA, as 
secondary to the service-connected heart disease, must be 
adjudicated by the RO.

The Board finds that the issue of entitlement to TDIU is 
inextricably intertwined with the issue of entitlement to 
service connection for residuals of a CVA.  Accordingly, 
further action on the veteran's TDIU claim is deferred 
pending adjudication of the claim for service connection for 
residuals of a CVA.

Finally, The Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated the veteran for a CVA and any 
residuals, not previously identified.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured and associate them 
with the claims folder.  All VA treatment 
records not previously obtained should be 
added to the claims folder.  If deemed 
necessary, the RO should obtain a medical 
opinion as to whther the CVA was 
proximatley due to or the result of the 
veteran's service connected heart disease

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  Following completion of the above, 
the RO should adjudicate the issue of 
entitlement to service connection for 
residuals of a CVA, as secondary to the 
service connected heart disease and 
review the claim a total disability 
rating due to individual unemployability.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued to the appellant and her 
representative and they should be given 
an opportunity to respond.  The appellant 
should be notified of her appellate 
rights with regard to the issue of 
service connection for CVA, as secondary 
to the service-connected heart disease.  
Then, the case should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

